Citation Nr: 0400703	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  00-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder secondary to service connected bilateral knee 
derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from August 1977 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Washington, D.C.

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The Court of Appeals for Veterans Claims 
(formerly Court of Veterans Appeals) CAVC has held that 
section 5103(a), as amended by the Veterans Claims Assistance 
Act of 2000 (VCAA) and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2003); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  In this case, 
the RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)

Review of the file indicates a number of opinions regarding a 
nexus between the veteran's service and his bilateral 
shoulder disorder.  None of the opinions are of sufficient 
probative value to resolve the question whether the current 
bilateral shoulder disorder is secondary to the veteran's 
service-connected  bilateral knee derangement.  Two theories 
of causation have been expressed.  A private physician, 
E.S.Q., M.D., wrote in June 1998 that the veteran's ability 
to flex his knees adequately to perform heavy lifting was 
limited by symptoms of history of patellofemoral syndrome of 
his right knee.  Therefore, the veteran gets the bulk of his 
strength in lifting from his upper body and this probably 
adds stress to both shoulders.  The VA examiner in August 
2000 appears to opine that the veteran's bilateral shoulder 
disorder was caused by significant trauma to the upper 
extremities in 1984.  In this regard, the Board notes that 
the veteran reported a medical history in which he recalled 
only one arm being fractured, but did not recall both.  

Review of the record reflects some apparent confusion in the 
record.  Initial notes from U.F., M.D. in July 1984 indicate 
the veteran presented, complaining of an injury to his right 
arm.  The physical examination revealed the right forearm was 
tender on the ulnar side.  The initial x-ray report was of 
anterior posterior and lateral views of the right forearm.  
The x-ray was interpreted to show a fracture of the right 
distal ulna at the point of junction of the proximal two-
thirds and distal one-third.  Notes in August indicate a 
plaster cast had been placed on the right forearm.  There is 
no reference to the left arm until a September x-ray report, 
which indicated "normal healing of previously described 
fracture."  The clinical notes from the same date note it is 
approximately 21/2 months after injury; the notes continue to 
discuss a right arm fracture, noting a change from a plaster 
cast to fiberglass.  X-ray reports in October and November 
are again referencing only the right forearm.  The VA 
examiner, while appearing to relate the veteran's current 
bilateral shoulder disorder with trauma to both forearms, he 
does not reconcile the veteran's reported medical history of 
fracture to only one arm and the inconsistencies suggested by 
close review of treatment records.  The Board observes that 
no x-rays of the left arm were ordered to confirm the history 
of a fracture to the left ulna.  

The VA examiner in April 2002 states that no causal 
relationship between the veteran's service-connected 
bilateral knee derangement and current bilateral shoulder 
disorder was "uncovered."  He states that the disorders 
appear independent in origin and progressing at independent 
paces.  It is unclear from this opinion whether a secondary 
relationship was considered.  Moreover, this opinion does not 
address the Dr. Q's opinion that a transfer of stress from 
the lower extremities to the upper extremities probably 
resulted during heavy lifting.   H.J.J., Jr., M.D., the 
veteran's private doctor, expresses his belief in October 
1999 that the veteran's shoulder conditions are related to 
his knee disabilities, but he also fails to give any reasons 
or bases to support his opinion. 

"The statutory duty to assist requires a thorough and 
contemporaneous medical examination."  Hilkert v. West, 11 
Vet. App. 284 (1998); See also Floyd v. Brown, 9 Vet. App. 
88, 93 (1996).  If a diagnosis is not supported by the 
findings on the examination report of if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  
38 C.F.R. § 4.2 (2003).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

3.  The RO should obtain a medical 
opinion by an appropriate physician to 
determine the nature, status and etiology 
of any bilateral shoulder disability. The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
a review of the evidence in the claims 
folder, including service, VA, and 
private medical records, the physician 
should express opinions as to the 
following: 

What is the degree of medical probability 
that there is a causal relationship 
between the appellant's bilateral 
shoulder disorder, if any, and any in-
service disorders, specifically,  the 
veteran's service-connected  bilateral 
knee derangement?  In reaching this 
opinion, the physician should proceed 
first on the basis that the correct 
medical history is that recorded in the 
contemporary medical treatment records in 
service and the post-service medical 
records.  In the alternative the 
physician may formulate an opinion on the 
basis of medical history different from 
that reflected in the contemporary 
medical records.  If the physician bases 
an opinion upon a medical history 
materially different from that in the 
contemporary treatment records, the 
physician should explain the basis for 
reliance on that history.  The physician 
should also address all former opinions 
in regard to causation or lack thereof 
between the bilateral shoulder disorder 
and the veteran's service-connected  
bilateral knee derangement.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an   examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).        

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
a bilateral shoulder disorder secondary 
to service connected bilateral knee 
derangement.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



